Exhibit 16.1 Rosenberg Rich Baker Berman & Company 265 Davidson Avenue Suite 210 Somerset, N.J. 08873-4120 July 22, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read the statements made by BioSig Technologies, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to “Change in and Disagreements with Accountants on Accounting and Financial Disclosures” disclosure as part of the Form S-1 of BioSig Technologies, Inc. dated July 22, 2013. We agree with the statements concerning our Firm in such Form S-1. /s/ Rosenberg Rich Baker Berman & Company Rosenberg Rich Baker Berman & Company
